Dismissed and Opinion Filed January 12, 2018




                                        S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01477-CR

                            LAWRENCE LEATHERS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-56763-S

                            MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Francis, and Justice Stoddart
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s December 28, 2017 motion to dismiss appeal. Appellant

and his counsel have signed the motion. Accordingly, we dismiss the appeal. TEX. R. APP. P.

42.2(a).

       We order that this decision be certified below for observance.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
171477F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LAWRENCE LEATHERS, Appellant                       On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-17-01477-CR        V.                       Trial Court Cause No. F17-56763-S.
                                                   Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                       Justices Francis and Stoddart participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered January 12, 2018.




                                             –2–